In a claim to recover damages for medical malpractice, the State of New York appeals from an order of the Court of Claims (Benza, J.), dated May 3, 1985, which granted the claimant’s motion to have its notice of intention to file a claim against the State deemed a notice of claim.
Order affirmed, with costs.
The claimant’s notice of intention to file a claim was timely served and contains sufficient information to satisfy the requirements of Court of Claims Act § 11 as to a notice of claim, so as to apprise the State of New York of what tortious acts are being complained about and when and where they are alleged to have taken place, together with the alleged injury. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.